IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

David Atkins, )
Plaintiff, )
)

v. ) 1 :18cv354 (LMB/TCB)
)
Lt. Glaser, e_t a_l., )
Defendants. )

MEMORANDUM OPINION

David Atkins, a former Virginia inmate proceeding pg Y, has filed a civil rights action
pursuant to 42 U_S_C_ § 1983, alleging violations of his constitutional rights during his
incarceration He specifically claims that he endured defendants’ use of excessive force and
deliberate indifference to his medical needs Plaintiff further alleges that defendants are
responsible for the loss of his personal belongings and that defendant Sheriff Baron is liable for all
other defendants’ actions in his supervisory capacity Defendants Samboy, Glaser, Williams,
Cleek, and Baron have filed Motions to Dismiss, as well as memoranda in support thereof Dkt_
Nos. 10-13. Plaintiff was provided the Notice required by Local Rule 7(K) and the opportunity to
file responsive materials pursuant to Roseboro v. Garrison, 528 F_2d 309 (4th Cir. 1975). He later
filed a Motion for Judgment. Dkt. No_ 16_ For the reasons that follow, defendant Samboy’s
Motion to Dismiss will be granted, defendants Glaser, Williams, Cleek, and Baron’s Motion to
Dismiss will be granted in part and denied in part, and plaintiffs Motion for Judgment will be
denied without prejudice, as premature The denial of defendants Glaser, Williams, Cleek, and
Baron’s Motion to Dismiss is without prejudice to their ability to file a properly-supported Motion

for Summary Judgment.

I. Background
The following allegations are assumed true for the purpose of ruling on defendants’
Motions to Dismiss While plaintiff was incarcerated at Norfolk City Jail in 2014, defendant Nurse
Samboy concluded that plaintiff suffered from epilepsy and added this information to his
institutional medical records Compl. § IV, p. 1. Accordingly, Nurse Samboy altered plaintist
diet to address his apparent medical condition I_d. Plaintiff suffered seizures, headaches, and cold
sweats in the time that followed I_d.

Three years later, on October 21, 2017, plaintiff received a lunch tray which contained an
insect. I_d. at 2. Plaintiff rejected his food, notified Ofiicer Turner, and later complied with an
investigation of the incident by Lieutenant Glaser. I_d. The lieutenant asked defendant Sergeant
Williams to “take [plaintiff] to Section l where no-one could see [him].” I_d. at 3_ Plaintiff asked
the sergeant why he was being moved, and Williams responded by attempting to “put [plaintiff’ s]
face though [sic] the wall.” I_d. at 3-4.

Once plaintiff was relocated, Lt. Glaser teased him regarding the lunch tray incident,
stating that plaintiff should have eaten the bug and asked, “You wish you would have [eaten it]
now, don’t you?” LCL at 4. Officer Cleek then said, “Atkins l fucked that bug up, lt [sic] was good,
you should have eaten it. But you refused it. That was your meal.” § at 5.

At some point during or after this encounter, plaintiff lost and then regained consciousness
due to a seizure, falling to the floor in the process § Doctors at Norfolk General Hospital
determined that, when plaintiff lost consciousness and fell, he chipped a bone in his left arrn_ I_d.
When plaintiff returned to Norfolk City Jail, he was denied pain medication despite the fact that it
was prescribed by hospital staff h at 7_ Additionally, plaintiff directed a letter to Sheriff Baron

in which he complained about his diet at the institution and its effect on his overall health I_d. at 6.

Plaintiff was transferred to Harnpton Roads Regional Jail (“HRRJ”) on October 25, 2017.
§ at 9-10. During this process, plaintiff learned that Norfolk City Jail staff had lost a chain
belonging to plaintiff worth $l,800_ §

II. Standard of Review
A motion to dismiss tests whether a complaint states a cause of action upon which relief

can be granted Whether a complaint sufficiently States a claim is determined by “the familiar
standard... under Fed. R. Civ. P. l2(b)(6).” Sumner v. Tucker, 9 F.Supp. 2d 641, 642 (E.D. Va.
1998). Accordingly, a plaintiffs alleged facts are presumed true, and the complaint should be
dismissed only when “it is clear that no relief could be granted under any set of facts that could be
proved consistent with the allegations.” Hishon v. King & Spalding, 467 U.S. 69, 73 (1984).

To survive a 12(b)(6) motion, “a complaint must contain sufficient factual matter, accepted
as true, to ‘state a claim to relief that is plausible On its face.”’ Ashcroft v. Igbal, 556 U.S. 662, 678
(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially
plausible when “the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” § A plaintiffs allegations must
“raise a right to relief above the speculative level,” and “threadbare recitals of the elements of a
cause of action, supported by mere conclusory statements, do not suffice” to meet this standard §

Where a complaint is filed by a litigant acting m Y, that complaint must be construed
liberally regardless of how unskillfully it is pleaded Haines v. Kerner, 404 U.S. 519 (1972). Such
litigants are not held to the strict pleading requirements demanded of attorneys Estelle v. Gamble,
429 U.S. 97, 106-07 (1976). Indeed, a court’s “power to summarily dismiss a prisoner’s w g

complaint is limited.” Figgins v. Hudspeth, 584 F.2d 1345, 1347 (4th Cir. 1979).

III. Analysis

l. pefendant Sambov’s Motion to Dismiss [Dkt. No. 10]

 

Prisoners are entitled to reasonable medical care and may sue prison officials under the
Eighth Amendment if such care is inadequate Bll_e, 429 U.S. at 104~05. To state a claim, a
plaintiff “must allege acts or omissions sufficiently harmful to evidence deliberate indifference to
serious medical needs.” § at 106. A plaintiff must therefore satisfy two distinct elements: first,
he must allege the existence of a sufficiently serious medical need See, ;g., Hall v. Holsmith. 340
Fed. Appx. 944, 947 & n_3 (4th Cir. 2009) (holding that flu-like symptoms did not constitute a
serious medical need); Cooper v. Dyke, 814 F_2d 941, 945 (4th Cir. 1987) (detennining that intense
pain from an untreated bullet wound is sufficiently serious).

Second, he must allege deliberate indifference to that serious medical need Under this
prong, an assertion of mere negligence or even malpractice is not sufficient to state an Eighth
Amendment violation; only “actual intent or reckless disregard” will constitute deliberate
indifference Miltier v_ Beom, 896 F_2d 848, 851 (4th Cir. 1990). The prisoner must allege that a
defendant’s actions were “[s]o grossly incompetent, inadequate, or excessive as to shock the
conscience or to be intolerable to fundamental fairness.” § A prisoner’s disagreement with
medical personnel over the course of his treatment does not make out a cause of action Wright v.
Co_llir_i§, 766 F.2d 841, 849 (4th Cir. 1985).

Defendant Samboy argues that this claim must be dismissed pursuant to the relevant statute
of limitations, where plaintiff alleges actions dating to 2014, ostensibly rendering Samboy’s
actions time-barred Because there is no federal statute of limitations for § 1983 claims, the state
limitations period which governs personal injury actions is applied S_e§ Wilson v. Garcia, 471

U.S. 261 , 280 (1985). Virginia has a two~year statute of limitations for personal injury claims

under Virginia Code § 8.01-243(A), which is the applicable statute of limitations in this action.
§§ Shelton v. Angelone, 148 F. Supp. 2d 670, 677 (W.D. Va. 2001), gf@, 49 Fed. Appx. 451
(4th Cir. Oct. 30, 2002) (unpublished opinion). Additionally, federal courts are “obligated not
only to apply the analogous state statute of limitations to federal constitutional claims brought
under § 1983, but also to apply the State’s rule for tolling that statute of limitations.” Scoggins v.
D§igl§, 760 F.2d 535, 537 (4th Cir. 1985) (citing Board of Regents v. Tomanio. 446 U.S. 478,
484-86 (1980)). Such an analysis is unnecessary in this instance, where plaintiff has failed to
allege sufficient facts in support of this claim.

Plaintiff s only allegations regarding defendant Samboy relate to her 2014 conclusion that
plaintiff suffered from epilepsy. Though seizures very likely constitute “serious medical needs,”
plaintiff has not alleged any facts that suggest defendant Samboy acted with deliberate indifference
to those needs Indeed, plaintiff states that defendant Samboy altered his diets to treat what she
believed was a medical condition Compl. § IV, p. l. Even if Nurse Sarnboy misdiagnosed
plaintiff as he suggests and provided him an inappropriate dietary regimen for his true medical
status, plaintiff fails to allege facts that would support an inference that she did so intentionally or
recklessly In that light, dismissal of plaintiffs claims against Nurse Samboy is appropriate
pursuant to Fed. R. Civ. P_ 12(b)(6), and defendant Samboy’s Motion to Dismiss will be granted
2. Defendants Glaser, Willian_\s, Cleek,_a_lni Baror_i’s Motiol_l to Dis_r_n§s_ [Dkt. No. 12]

a. Excessive Force

In determining whether a complaint states an Eighth Amendment claim that a defendant
used excessive force, the “core judicial inquiry” is “whether force was applied in a good-faith
effort to maintain or restore discipline, or maliciously and sadistically to cause harm.” Hudson v.

McMillian, 503 U.S. l, 7 (1992). “When prison officials maliciously and sadistically use force to

cause harm, contemporary standards of decency always are violated .. whether or not significant
injury is evident.” M, 503 U.S. at 9.

The extent of injury suffered by the inmate is, however, relevant to the Eighth
Amendment inquiry, both because it may suggest whether the use of force plausibly could have
been thought necessary in a particular situation, Whitley v. Albers, 475 U.S. 312, 321 (1986), and
because it may provide some indication of the amount of force applied Wilkins v. Gaddy, 559
U.S. 34, 36 (2010) (rejecting the notion that an excessive force claim involving only g M
injury is subject to automatic dismissal). The Eighth Amendment generally excludes from

constitutional recognition § minimis uses of physical force, Hudson, 503 U.S. at 9, and an inmate

 

 

who complains of a “push or shove” that causes no discernable injury “almost certainly” fails to
state a valid excessive force claim § (internal citations omitted). Nevertheless, “[i]njury and
force, .. are only imperfectly correlated, and it is the latter that ultimately counts An inmate who
is gratuitously beaten by guards does not lose his ability to pursue an excessive force claim merely
because he has the good fortune to escape without serious injury_” M, 559 U.S. at 38.
Defendant Williams moves to dismiss plaintiffs claim of excessive force, arguing that a
mere attempt to push plaintiffs face into a wall, without resulting physical injury or harm, carmot
support an Eighth Amendment claim Dkt. No. 13, p. 11. Plaintiff alleges that at the time of the
incident, “there was no conflict between [him] and another inmate, there was [sic] no security

issues.” Compl. at 4. Taking plaintiffs allegations as true, Hishon, 467 U.S. at 73, it is reasonable

 

to infer that Williams’s actions were done maliciously and sadistically to cause harm to plaintiff
rather than to maintain or restore discipline Accordingly, plaintiff has sufficiently alleged a claim

for use of excessive force, and Williams’s Motion to Dismiss will be denied

b. Deliberate Indifference

To establish a claim for cruel and unusual punishment due to conditions of confinement, a
plaintiff must allege facts sufficient to show (l) an objectively serious deprivation of a basic
human need, that is, one causing serious physical or emotional injury, and (2) that prison officials
were deliberately indifferent to that need Farmer v. Brennan, 511 U.S. 825, 834 (1994). To meet
the first prong, plaintiff must allege facts sufficient to show that the condition complained of was a
“sufficiently serious” deprivation of a basic human need § Only extreme deprivations will make
out an Eighth Amendment clairn, and it is plaintiffs burden to allege facts sufficient to show that
the risk from the conditions of his confinement was so grave that it violated contemporary notions
of decency and resulted in serious or significant physical or emotional injury_ HM, 503 U.S. at
8. To meet the second prong, plaintiff must allege facts sufficient to show that defendants knew of
circumstances from which an inference could be drawn that a “substantial risk of serious harm”
was posed to plaintiffs health and safety, that they drew that inference, and that they then

disregarded the risk. Farmer, 511 U.S. at 837.

 

i. Denial of Replacement Lunch

Although the denial of a single meal does not necessarily constitute cruel and unusual
punishment, the denial of a meal to an individual with a history of seizures presents a different set
of risks In support of the “serious physical or emotional injury prong,” plaintiff alleges that due to
a seizure, which followed being denied a meal, he lost consciousness, resulting in a chipped bone
in his left arm. Compl. § IV, p. 5. As to the deliberate indifference prong, plaintiff asserts that he
had six seizures in Norfolk City Jail before to the one in question and that his medical records
indicated that he was epileptic. § at l, 5. It is therefore reasonable to infer that defendants were

aware of plaintiffs history of medical problems and nevertheless denied him replacement food,

thereby ignoring a significant risk of harrn. Accordingly, defendants’ Motion to Dismiss will be
denied as to this claim.
ii. Denial of Pain Medication
“[A] medical treatment claim cannot be brought against non-medical personnel unless [the

non-medical professional defendants] were personally involved with a denial of treatment,
deliberately interfered with prison doctors’ treatment, or tacitly authorized or were indifferent to
the prison physicians’ misconduct.” Lewis v. Angelone, 926 F_Supp. 69, 73 (W.D. Va. 1996).
Here, defendants Williams, Cleek, Glaser, and Baron are not medical professionals, and plaintiff
does not allege that any was involved in the failure to provide him with pain medication for his
chipped bone_ Plaintiffs written request on this issue was directed to the medical unit, and there is
no indication that any of the named defendants were aware of it. Compl., Exh. D. Because
plaintiff does not allege that any of the defendants was even tangentially involved in the decision
to deny him pain medication, defendants’ Motion to Dismiss will be granted as to this claim.

c_ Loss of Property

The Fourteenth Amendment provides that, “no state shall. .. deprive any person of life,
liberty, or property without due process of law.” U.S. Const. amend XIV, § l. Where deprivation
of property results from an established state procedure, due process requires the state to provide a
pre-deprivation hearing §§ Logan v. Zimmerman Brush Co., 455 U.S. 422 (1982). In certain
circumstances, where it is impractical to provide a hearing before a deprivation of property, the
availability of meaningful post-deprivation procedures satisfies the requirements of due process
Parratt v. Taylor, 451 U.S. 527, 538 (1981) (due process satisfied by post-deprivation remedies
when deprivation result of random, unauthorized acts of state actors). This rule applies equally to

negligent and intentional deprivations of property by state actors Hudson v. Palmer, 468 U.S. 517,

533 (1984) (due process satisfied by post-deprivation remedy to redress intentional destruction of
property by prison guard during cell “shakedown”). The Virginia Tort Claims Act provides
plaintiff an adequate remedy for the loss of his personal property ge Wadhams v_ Procunier, 772
F.2d 75, 77-78 (4th Cir. 1985). Accordingly, plaintiff has not alleged a violation of` his due process
rights, and defendants’ Motion to Dismiss will be granted as to this claim

d. Supervisory Liabilz'ty

Supervisory officials may only be held liable in certain circumstances for the
constitutional injuries inflicted by their Subordinates. Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir.
1994). This supervisory liability is not premised on respondeat superior, but upon “a recognition
that supervisory indifference or tacit authorization of subordinates’ misconduct may be a causative
factor in the constitutional injuries they inflict on those committed to their care_” § (quoting
Slakan, 737 F.2d at 372-73). “[L]iability ultimately is determined ‘by pinpointing the persons in
the decisionmaking chain whose deliberate indifference permitted the constitutional abuses to
continue unchecked.”’ § (quoting Slakan, 737 F.2d at 376). To establish supervisory liability
under § 1983, a plaintiff must demonstrate:

(1) that the supervisor had actual or constructive knowledge that his subordinate

was engaged in conduct that posed “a pervasive and unreasonable risk” of

constitutional injury to citizens like the plaintiff; (2) that the supervisor’s response

to that knowledge was so inadequate as to show “deliberate indifference to or tacit

authorization of the alleged offensive practices,”; and (3) that there was an

“affirmative causal link” between the supervisor’s inaction and the particular

constitutional injury suffered by the plaintiff
§ at 799 (citations omitted).

Here, plaintiff has failed to allege that Sheriff Baron had actual or constructive knowledge

of conduct by his subordinates that represented a “pervasive and unreasonable risk” of

constitutional injury, Although one could reasonably infer that Sheriff Baron was aware of

plaintiffs medical issues due to seeing plaintiffs written grievances and the contents of his
medical records, there is no allegation or indication that Baron was aware of any facts that would
indicate his staff would deny meals or medication to inmates or use excessive force against them.
Indeed, plaintiff concedes that “Sheriff Joseph. P. Baron had no direct pertisapation [sic]” and
named him as a defendant only because the other defendants worked for him. Compl. § IV, p. ll.
Given this admission, defendant Baron’s Motion to Dismiss will be granted
CONCLUSION

For the above-stated reasons, an Order will issue dismissing defendants Samboy and
Baron from this lawsuit as well as dismissing the claims regarding lost property and denial of pain
medication

\-/

Entered this § day of :fggj)JUJLm\/L»{ , 2019.

Alexandria, Virginia

Leonie M. Brinkema
United States District Judge

10

